Order entered May 9, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-01152-CR
                             No. 05-21-01153-CR

                        ADRIAN GILLIAN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F18-76363-R & F19-53171-R

                                    ORDER

      Before the Court is appointed counsel Julie Jones Woods’s May 6, 2022

motion to withdraw as counsel. We GRANT the motion. We DIRECT the Clerk

to remove Ms. Woods as counsel of record for appellant.

      Because appellant has already been found indigent for purposes of appeal,

we ORDER the trial court to appoint new counsel to represent appellant in these

appeals and to transmit a supplemental clerk=s record containing the order
appointing new counsel to this Court within TWENTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable

Jennifer Bennett, Presiding Judge, 265th Judicial District Court; to Felicia Pitre,

Dallas County District Clerk; to Christina O’Neil, Chief Judicial Staff Counsel; to

Julie Jones Woods; and to the Dallas County District Attorney’s Office, Appellate

Division.

         We ABATE the appeals to allow the trial court to comply with this order.

We will reinstate the appeals when we receive the order appointing new counsel or

we deem it appropriate to do so.

                                            /s/    LANA MYERS
                                                   JUSTICE